DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8-10, 21, and 23-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 is dependent upon cancelled claim 2 and as such is improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 3-6, 8-10, 21, and 23-32 are allowed over the prior art of record.
Independent claims 1, 23, 24, 31, and 32 are allowed since the claims recite in a case where the intensity of the ambient light is equal to or greater than a first threshold value, the creation step or the display step is executed under a first condition that lightness of the display video displayed on the display is brighter than lightness of a first standard video, in a case where the intensity of the ambient light is equal to or less than a second threshold value, the creation step or the display step is executed under a second condition that the lightness of the display video displayed on the display is darker than lightness of a second standard video wherein, before a usage time for which a user uses the finder reaches a set time, the creation step or the display step is executed under the first condition or the second condition, and wherein, after the usage time reaches, the creation step and the display step are executed without the first condition and the second condition; OR in a case where the intensity of the ambient light is equal to or greater than a first threshold value or the processor is configured to create the display data or to display the display video under a second condition that the lightness of the display video displayed on the display is darker than lightness of a second standard video in a case where the intensity of the ambient light is equal to or less than a second threshold value, wherein, before a usage time for which a user uses the finder reaches a set time, the processor is configured to create the display data or to display the display video under the first condition or the second condition, and wherein, after the usage time reaches, the processor is configured to create the display data and to display the display video without the first condition and the second condition; OR a reminder step of reminding a user of usage of the finder in a case of displaying the plurality of display videos on the display; and a storage step of storing the second video data corresponding to a display video selected by the user from among the plurality of display videos, in a storage device; OR the processor is configured to remind a user of usage of the finder in a case of displaying the plurality of display videos on the display, and store the second video data corresponding to a display video selected by the user from among the plurality of display videos, in a storage device; OR in a case where the intensity of the ambient light is equal to or greater than a first threshold value, the creation step or the display step is executed under a condition that lightness of the display video displayed on the display is brighter than lightness of a first standard video, in a case where the intensity of the ambient light is equal to or less than a second threshold value, the creation step or the display step is executed under a condition that the lightness of the display video displayed on the display is darker than lightness of a second standard video, wherein, in the creation step, correction corresponding to the intensity of the ambient light is executed on an output value with respect to an input gradation value indicated by the video data to create the display data indicating a corrected output value, and wherein a correction amount to the output value in the creation step is changed depending on a distance between a user and the finder or lightness in the finder.
The closest prior art by Horii (US Doc. No. 20160028965) discloses a display which measures ambient light and adjusts the display brightness in accordance with the ambient light.  Horii does not disclose in a case where the intensity of the ambient light is equal to or greater than a first threshold value, the creation step or the display step is executed under a first condition that lightness of the display video displayed on the display is brighter than lightness of a first standard video, in a case where the intensity of the ambient light is equal to or less than a second threshold value, the creation step or the display step is executed under a second condition that the lightness of the display video displayed on the display is darker than lightness of a second standard video wherein, before a usage time for which a user uses the finder reaches a set time, the creation step or the display step is executed under the first condition or the second condition, and wherein, after the usage time reaches, the creation step and the display step are executed without the first condition and the second condition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694